 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7

 8

 9                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                         3:19-CV-572-MMD-CLB

12                Plaintiff,                         Settlement Agreement for Entry of
                                                     Judgment of Forfeiture as to Julie Ann
13         v.                                        McHugh and Order

14 $128,320.00 in United States Currency,

15                Defendant.

16         The United States and Julie Ann McHugh agree as follows:

17         1. This case is a civil forfeiture action seeking to forfeit $128,320.00 in United States

18 Currency under 21 U.S.C. § 881(a)(6).

19         2. Julie Ann McHugh knowingly and voluntarily agrees to the civil judicial

20 forfeiture of the $128,320.00 in United States Currency.

21         3. Julie Ann McHugh knowingly and voluntarily agrees to forfeit the $128,320.00

22 in United States Currency to the United States.

23         4. Julie Ann McHugh knowingly and voluntarily agrees to relinquish all right, title,

24 and interest in the $128,320.00 in United States Currency.

25         5. Julie Ann McHugh knowingly and voluntarily agrees to waive her right to any

26 civil judicial forfeiture proceedings (proceedings) concerning the $128,320.00 in United

27 States Currency.

28 / / /
 1          6. Julie Ann McHugh knowingly and voluntarily agrees to waive service of process

 2   of any and all documents filed in this action or any proceedings concerning the $128,320.00

 3   in United States Currency arising from the facts and circumstances of this case.

 4          7. Julie Ann McHugh knowingly and voluntarily agrees to waive any further notice

 5   to her, her agents, or her attorney regarding the forfeiture and disposition of the

 6   $128,320.00 in United States Currency.

 7          8. Julie Ann McHugh knowingly and voluntarily agrees not to file any claim,

 8   answer, petition, or other documents in any proceedings concerning the $128,320.00 in

 9   United States Currency.

10          9. Julie Ann McHugh knowingly and voluntarily agrees to withdraw any claims,

11   answers, counterclaims, petitions, or other documents she filed in any proceedings

12   concerning the $128,320.00 in United States Currency.

13          10. Julie Ann McHugh knowingly and voluntarily agrees to waive the statute of

14   limitations, the CAFRA requirements, Supplemental Rules for Admiralty or Maritime

15   Claims and Asset Forfeiture Actions A, C, E, and G, 18 U.S.C. § 983, the constitutional

16   requirements, and the constitutional due process requirements of any forfeiture proceedings

17   concerning the $128,320.00 in United States Currency.

18          11. Julie Ann McHugh knowingly and voluntarily agrees to waive her right to a

19   trial on the forfeiture of the $128,320.00 in United States Currency.

20          12. Julie Ann McHugh knowingly and voluntarily agrees to waive (a) all

21   constitutional, legal, and equitable defenses to, (b) any constitutional or statutory double

22   jeopardy defense or claim concerning, and (c) any claim or defense under the Eighth

23   Amendment to the United States Constitution, including, but not limited to, any claim or

24   defense of excessive fines or cruel and unusual punishments in any proceedings concerning

25   the $128,320.00 in United States Currency.

26          13. Julie Ann McHugh knowingly and voluntarily agrees to the entry of a

27   Judgment of Forfeiture of the $128,320.00 in United States Currency to the United States.

28   ///
                                                    2
 1          14. Julie Ann McHugh understands that the forfeiture of the $128,320.00 in United

 2   States Currency shall not be treated as satisfaction of any assessment, restitution, fine, cost

 3   of imprisonment, or any other penalty that may be imposed on Julie Ann McHugh in

 4   addition to forfeiture.

 5          15. Julie Ann McHugh knowingly and voluntarily agrees to the conditions set forth

 6   in this Settlement Agreement for Entry of Judgment of Forfeiture as to Julie Ann McHugh

 7   and Order (Settlement Agreement).

 8          16. Julie Ann McHugh knowingly and voluntarily agrees to hold harmless the

 9   United States, the United States Department of Justice, the United States Attorney’s Office

10   for the District of Nevada, the Washoe County Sheriff’s Office, the Drug Enforcement

11   Administration, the Department of the United States Treasury, their agencies, their agents,

12   and their employees from any claim made by Julie Ann McHugh or any third party arising

13   out of the facts and circumstances of this case.

14          17. Julie Ann McHugh knowingly and voluntarily releases and forever discharges

15   the United States, the United States Department of Justice, the United States Attorney’s

16   Office for the District of Nevada, the Washoe County Sheriff’s Office, the Drug

17   Enforcement Administration, the Department of the United States Treasury, their agencies,

18   their agents, and their employees from any and all claims, rights, or causes of action of any

19   kind that Julie Ann McHugh now has or may hereafter have on account of, or in any way

20   growing out of, the seizures and the forfeitures of the property in the civil judicial forfeiture.

21          18. Each party acknowledges and warrants that its execution of the Settlement

22   Agreement is free and is voluntary.

23          19. The Settlement Agreement contains the entire agreement between the parties.

24          20. Except as expressly stated in the Settlement Agreement, no party, officer, agent,

25   employee, representative, or attorney has made any statement or representation to any

26   other party, person, or entity regarding any fact relied upon in entering into the Settlement

27   Agreement, and no party, officer, agent, employee, representative, or attorney relies on

28   such statement or representation in executing the Settlement Agreement.
                                                   3
 1        21. The persons signing the   Set 'ement Agreement   warant and represent that they

 2        have full authority to execute the Settlement Agreement and to bind the persons

          and/ or   3      entities, on whose behalf they are signing, to the terms of the

          Settlement Agreement.

 4        22. This Settlement Agreement shall be construed and interpreted according to

 5        federal forfeiture law and federal common law. The jurisdiction and the venue for
          any

 6        dispute related to, andlor arising from, this Settlement Agreement is the unofficial

          7 Northem Division of the United States District Court for the District of Nevada,

          located in

 8   Reno, Nevada.

 9   23. Each party shall bear her or its own attomeys'   fees, expenses, costs, and 10

     t.

11   24. This Settlement Agreement shall not be construed more strictly against one

12   party than against the other merely by virtue of the fact that it may have been prepared

13   primarily by counsel for one of the parties; it being recogrized that both parties have

t4   contributed substantially and materially to the preparation of this Settlement Agreement.

15   IT IS HEREBY CERTIFIED, pusuant to 28 U.S.C. 52a65@)Q), that there was 16
fe   ble cause for the seizure and forfeiture of the $128,320.00 in United States 17 Currency.

18                                             DATED: to I      /oltl
                                                DATED:

t9                                             NICHOLASA. TRUTANICH
                                               United States Attomey
20

2l
          ANNMCHUGH                            JAMES A. BLUM
22                                             Assistant United States Attomey



                                                  6
 1           21. The persons signing the Settlement Agreement warrant and represent that they

 2   have full authority to execute the Settlement Agreement and to bind the persons and/or

 3   entities, on whose behalf they are signing, to the terms of the Settlement Agreement.

 4           22. This Settlement Agreement shall be construed and interpreted according to

 5   federal forfeiture law and federal common law. The jurisdiction and the venue for any

 6   dispute related to, and/or arising from, this Settlement Agreement is the unofficial

 7   Northern Division of the United States District Court for the District of Nevada, located in

 8   Reno, Nevada.

 9           23. Each party shall bear her or its own attorneys’ fees, expenses, costs, and

10   interest.

11           24. This Settlement Agreement shall not be construed more strictly against one

12   party than against the other merely by virtue of the fact that it may have been prepared

13   primarily by counsel for one of the parties; it being recognized that both parties have

14   contributed substantially and materially to the preparation of this Settlement Agreement.

15           IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

16   reasonable cause for the seizure and forfeiture of the $128,320.00 in United States

17   Currency.

18   DATED:                                      DATED: December 20, 2019

19                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
20

21                                               /s/ James A. Blum
     JULIE ANN MCHUGH                            JAMES A. BLUM
22                                               Assistant United States Attorney
23

24                                               IT IS SO ORDERED:
25

26

27                                               UNITED STATES DISTRICT JUDGE
28                                               DATED:       December 23, 2019
                                                   4
